Citation Nr: 1452224	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  07-34 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a service-connected psychiatric disability prior to May 19, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Her case is currently under the jurisdiction of the VA RO in Montgomery, Alabama.

In December 2009, the Veteran presented sworn testimony during a video conference hearing in Montgomery, Alabama, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board most recently addressed the matter on appeal in a December 2013 decision.  In that decision, the Board denied a rating in excess of 30 percent for a psychiatric disability prior to May 19, 2011, but granted a 50 percent rating effective May 19, 2011.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In the July 2014 Joint Motion For Remand (JMR), the Veteran limited her appeal to the issue of entitlement to a 50 percent rating prior to May 19, 2011, and explicitly indicated that she "does not intend to continue her claim of entitlement to an increased disability rating for her service-connected psychiatric disorder for the period since May 19, 2011."  The Court issued an August 2014 Order remanding the portion of the Board's decision that "denied entitlement to an effective date prior to May 19, 2011, for a disability rating in excess of 50 percent" and directed the Board to take "action consistent with the terms of the joint motion."  The Court dismissed the appeal as to the remaining issue, specifically, a rating in excess of 50 percent for any portion of the appeal period.  The matter has been returned to the Board for readjudication, consistent with the contents of the JMR, of the claim of entitlement to a rating of 50 percent prior to May 19, 2011.




The issue before the Board may be phrased in various manners, for example the Court characterized the issue as involving the assignment of an effective date.  Here, the Board has phrased the issue as entitlement to a disability rating of in excess of 30 percent for a service-connected psychiatric disability prior to May 19, 2011, because VA granted a staged rating when assigning an initial disability rating and, as noted above, part of the appeal has been satisfied by the grant of the 50 percent rating from May 19, 2011.  This matter involves the continuous appeal of the appropriate initial rating, albeit only for a portion of the period on appeal, so there is no issue with regard to an impermissible freestanding claim for an earlier effective date.  The characterization of the issue above is to avoid confusion on that point.

The Veteran underwent a March 2014 VA examination for mental disorders and the results of that examination are associated with the file.  While the Veteran provided a February 2012 waiver of consideration of new evidence by the Agency of Original Jurisdiction (AOJ), it is not clear whether that waiver would apply to the March 2014 VA examination report.  See 38 C.F.R. § 20.1304(c).  In any case, pursuant to the JMR, the issue currently before the Board is limited to the time period prior to May 19, 2011.  The Board finds that the March 2014 VA examination is not pertinent to evaluation of the Veteran's dysthymic disorder prior to May 19, 2011, so is not pertinent to this appeal and remand back to the AOJ for consideration of the March 2014 report is not necessary.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

Prior to May 19, 2011, the Veteran's service-connected psychiatric disability was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, sleep impairment, and mild impaired memory.


CONCLUSION OF LAW

Prior to May 19, 2011, the criteria for an initial disability rating in excess of 30 percent for a psychiatric disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defines VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

This appeal arises from disagreement with the rating assigned following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board previously discussed VA's compliance with its duty to notify in its December 2013 decision.  The Veteran did not allege any deficiencies in the duty to notify on appeal to the Court, none are identified in the JMR, and, so, the Board adopts its December 2013 analysis with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided relevant VA examinations in August 2005 and January 2009.  These VA examiners considered the entire record (claims folder and VA treatment records), noted the history of the disability, addressed relevant evidence, and provided a rationale for their opinions, these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  As noted in the Introduction, the March 2014 VA examination is not pertinent to the issue now before the Board.

The appellant has not identified any pertinent evidence that remains outstanding.  The Board also notes that the Veteran did not argue on appeal to the CAVC that there was any deficiency in the assistance provided by VA in developing the claim and the CAVC did not identify any such deficiency.

Accordingly, the Board finds that no further action is necessary to comply with the duty to assist provisions of the VCAA.  The Board will address the merits of this claim.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III. Merits of the Claim

VA has assigned an initial evaluation of 30 percent disabling under Diagnostic Code 9434 for the Veteran's service-connected psychiatric disability.  The Board previously determined that, as of May 19, 2011, her condition met the criteria for a 50 percent rating.  As discussed in the Introduction, the Veteran appealed the 30 percent rating prior to May 19, 2011, but expressly declined to appeal the assignment of a 50 percent rating as of May 19, 2011 throughout the remainder of the appeal period.  Pursuant to the July 2014 Order of the Court and the JMR incorporated therein, the issue before the Board is a narrow one, specifically, whether the Veteran is entitled to a 50 percent disability rating for any portion of the appeal period prior to May 19, 2011.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.


For reasons discussed in the JMR and in more detail below, the most crucial period for purposes of this appeal is the August 2010 to May 2011 period.  However, the Board will address the evidence prior to August 2010 to ensure the Veteran receives the benefit of readjudication of the entire period on appeal.  Moreover, the Board will briefly discuss the evidence beginning May 2011 to provide context, although the period beginning May 19, 2011, is not on appeal.

June 2005 to August 2010

The Veteran was first examined in conjunction with her claim in August 2005.  The Board previously summarized those findings in its December 2013 decision and incorporates them here.  The examiner diagnosed the Veteran with recurrent moderate major depression and assigned her a GAF score of 65.  She concluded that the Veteran's psychiatric disability resulted in decreased efficiency, decreased reliability, and impaired work, family, and other relationships only during periods of stress and occasional decreased productivity and inability to perform work tasks, all of which were mild or transient.  The Board previously determined that this examination supports a 30 percent rating and the Veteran has not challenged that finding.  After once again reviewing this examination, the Board again concludes that it supports a rating of 30 percent, but no more, for the Veteran's service-connected psychiatric disorder.

The Veteran underwent a second VA examination in January 2009.  Again, the detailed findings have previously been set forth in the Board's December 2013 decision and will not be repeated here.  The examiner diagnosed the Veteran with major depressive disorder and assigned a GAF score of 70.  He concluded that her psychiatric disability resulted in transient or mild symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress with no evidence of total occupational and social impairment, deficiencies in the areas of judgment, thinking, family relations, work, mood, or school, reduced reliability and productivity, or intermittent periods of inability to perform occupational tasks.  In its December 2013 decision, the Board found that this examination supported a 30 percent rating.  The Veteran did not challenge that analysis on appeal.  In any case, the Board has again reviewed the report and finds the examiner's conclusions are well-supported by the record, are based on a thorough examination, and are persuasive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The symptoms and functional impacts as described by the January 2009 VA examiner support a rating of 30 percent, but no more, for the Veteran's service-connected psychiatric disorder.

In addition to the VA examination reports, the medical evidence of record includes VA treatment records which are generally consistent with the VA examination reports at least until August 2010.   As previously discussed by the Board, VA treatment records reflect the same complaints noted in the VA examination reports and include GAF scores ranging from 65 to 70 which are indicative of mild symptoms.  These VA treatment records are negative for any reports of more serious symptoms, such as suicidal ideation, hallucinations, or delusions, and refer to the Veteran's depression as "controlled with medication."  See VA treatment records, July 2009, September 2009, June 2010.

The claims file also includes lay statements and hearing testimony from the Veteran describing her psychiatric symptoms.  Her statements are consistent with the medical evidence of record.  Notably, she reported that she had retired due to her psychiatric disability, but then indicated that she had recently begun working again.  She testified in December 2009, so that testimony is informative up to that date but sheds little light on her condition in 2010 and later.

The Board discussed in its December 2013 decision its reasoning for assigning a 30 percent rating prior to August 2010.  On appeal, the Veteran did not allege any deficiency in that analysis, nor does the JMR suggest any deficiency in the reasoning or bases provided for assigning a 30 percent rating for that period.  Therefore, the Board will incorporate that analysis herein and will only reiterate that the Veteran managed a full-time job and maintained social relationships, including family relationships and church involvement, during that time frame.  The evidence of record supports a rating of 30 percent, but no more, for the Veteran's psychiatric disability prior to August 2010.



August 2010 to May 19, 2011

Because the Veteran's arguments on appeal and the JMR focus on the August 2010 to May 2011 time frame, the Board will provide a more detailed analysis of that period, including whether the evidence supports assignment of a 50 percent rating prior to May 19, 2011.

In support of her argument for a 50 percent rating as of August 2010, the Veteran relies on an August 2011 letter from her private mental health professional ("D.D.S." who is a licensed professional counselor) that indicated that the Veteran exhibited high moderate to severe symptoms of depression, sleep problems, social isolation, and anxiety.  Notably, the private provider indicated that she saw the Veteran for intake on August 19, 2010, and had 19 sessions of psychotherapy at the private facility.  The Veteran contended on appeal that, if this letter is accepted as evidence supporting a 50 percent rating, the rating should extend back at least to August 19, 2010.

The private provider did not clearly delineate when each of the symptoms and functional limitations were present, but she did indicate that these symptoms improved at times and worsened at others.  Her overall assessment of the functional impacts ("high moderate to severe") was specifically linked to "today's date" (i.e. August 15, 2011).  The Board finds that the fact that the letter provides an overview of the entire period, with episodes of improvement and worsening, rather than a more detailed analysis of specific dates detracts from its probative value with respect to any particular date, other than the date of the letter itself.  Nieves-Rodriguez, 22 Vet. App. at 304.  This is particularly so where VA treatment records from the same time period appear to contradict the August 2011 letter if that letter is interpreted as documenting, as contended by the Veteran, essentially consistent symptoms and functional limitations from August 2010 through August 2011.

The Board must reconcile the August 2011 letter with the other evidence of record.


An August 2010 VA psychiatric outpatient note indicates that the Veteran "continues to be depressed", has good days and bad days, and experiences anxiety that is "up and down."  Based on an apparently thorough examination as evidenced by detailed findings, the VA psychiatrist provided an overall assessment of "unstable" and assigned a GAF of 65, which was the same GAF score she had assigned in June 2010.  A November 2010 VA mental health nursing note documents the Veteran's statement:  "I've been doing okay except feeling a little anxious lately because of my job."  Her VA psychiatrist saw her the same day, again conducted a thorough examination, as evidenced by detailed findings, and assigned a GAF of 65.  The VA psychiatrist found in November 2010 that, relative to her August 2010 examination, the Veteran had increased anxiety and reduced appetite ("fair" instead of "good), but that her mood was "less depressed" and sleep continued to be "good with meds."  The VA psychiatrist provided a better overall assessment of "chronic symptoms stable and improved on meds."

In comparison, the May 19, 2011, VA treatment note by the same provider indicates that the Veteran's concentration had deteriorated from "fair" to "low", that her anxiety was increased, that her energy had gone from "better" to "low", that her "good" sleep had changed to "initial insomnia", and that her mood included increased depression and anxiety.  The VA psychiatrist provided an overall assessment of "increased stress job related" and assigned a GAF of 65.  In addition, a May 2011 addendum less than one week later documents the VA psychiatrist's opinion that her increasing, "severe" anxiety justified a week off from work.  The Board finds this compelling evidence that the Veteran's condition significantly worsened in May 2011. 

Where the August 2011 letter from the private provider summarizes the period with a specific assessment as of the date of the letter, the VA treatment records provide a detailed picture at specific points during that August 2010 to August 2011 time frame.  Importantly, the VA treatment records document a clear worsening of symptoms and overall functioning beginning May 19, 2011.  Despite some "ups and downs", the available treatment records document that the Veteran was able to work a full-time job during the entire August 2010 to May 2011 period and that, despite some family stressors, maintained those relationships as well.  To the extent the August 2011 letter from the private provider conflict with the VA records, the Board finds that the very detailed VA treatment records are more probative of her symptoms and level of functioning at specific points in time between August 2010 and August 2011.  Owens, 7 Vet. App. at 433.

In granting a 50 percent rating beginning May 19, 2011, the Board gave the Veteran the benefit of the doubt, as it must.  The Board notes this fact, however, to highlight the importance of the Board's evaluation of the August 2011 letter in conjunction with the May 2011 VA treatment records.  For example, standing alone, the May 2011 VA treatment records might only suggest a temporary or intermittent inability to perform occupational tasks, i.e. they may only support a continued 30 percent rating.  However, when interpreted in the context of the August 2011 letter, the VA treatment records support a 50 percent rating beginning May 19, 2011.  Likewise, the Board finds the August 2011 is best interpreted with reference to VA treatment records that address specific moments in time during the private treatment summarized in the letter.  It is the combined effect of the August 2011 private provider's letter and the VA treatment records that place the evidence in equipoise, as of May 19, 2011, regarding the appropriateness of a 50 percent, rather than 30 percent, rating.

In summary, the Board finds that, prior to May 19, 2011, the Veteran does not meet the criteria for an initial disability rating in excess of 30 percent for her psychiatric disability.  The Veteran's symptoms are not those typical of the next higher rating, such as may produce reduced reliability or productivity, panic attacks more than once per week, impaired judgment or abstract thinking, or difficulty in establishing or maintaining effective work and social relationships.  Despite some social and occupational stress, she was able to establish and maintain effective work and social relationships.  The evidence of record simply does not support an initial rating in excess of 30 percent prior to May 19, 2011.

In making this determination, the Board notes that the Veteran has not alleged entitlement to a rating higher than 50 percent for this period.  The Board explained its reasoning in its December 2013 decision.  However, the Board has reviewed the evidence anew and again finds that the criteria for either a 70 percent or a 100 percent rating have not been met at any point prior to May 19, 2011.  The Veteran did not experience symptoms typical of those ratings that caused either total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran attended college during that time, worked a full-time job without significant deficiencies, and maintained familial and other social relationships, despite some mood disturbances, depression, anxiety, angry outbursts (without violence), some impulsivity, and ritualistic behavior (checking doors).  For all of these and the reasons set forth in its December 2013 decision, the Board finds that her symptoms and functional impairments did not meet the criteria for any rating in excess of 30 percent prior May 19, 2011.

The evidence is not in equipoise, rather the weight of the evidence establishes that the Veteran's psychiatric symptoms most closely approximated the 30 percent criteria from the day after her last day of service in June 2005 until May 18, 2011.  38 C.F.R. § 4.130, DC 9411 (2014); see also Gilbert, 1 Vet. App. at 53-56.

Additional Considerations

The Veteran did not argue on appeal that she was entitled to an extraschedular rating for her service-connected psychiatric disability prior to May 19, 2011.  However, to ensure every consideration is provided to the Veteran, the Board has evaluated entitlement to an extraschedular rating for the period on appeal.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).


Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected psychiatric disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

In this case, the greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  Specifically, the Veteran's symptoms such as anxiety, depression, chronic sleep impairment, and the other symptoms addressed above are expressly contemplated in the applicable rating criteria.  Although the diagnostic code in this case allows for higher ratings, the Board fully explained why the higher ratings were not warranted.  The Veteran is service-connected for a number of other conditions.  However, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).


ORDER

Entitlement to a disability rating in excess of 30 percent for a service-connected psychiatric disability prior to May 19, 2011, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


